DISMISS; and Opinion Filed February 4, 2015.




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00574-CV

                              DR. GLEN HURLSTON, Appellant
                                          V.
                             CITY OF PRINCETON, TX, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-00051-2013

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       Appellant’s brief in this case is overdue. By postcard dated August 14, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
140574F.P05                                         JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DR. GLEN HURLSTON, Appellant                       On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00574-CV         V.                      Trial Court Cause No. 199-00051-2013.
                                                   Opinion delivered by Justice Fillmore.
CITY OF PRINCETON, TX, Appellee                    Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CITY OF PRINCETON, TX recover its costs of this
appeal from appellant DR. GLEN HURLSTON.


Judgment entered this 4th day of February, 2015.




                                             –2–